ACCEPTED
                                                                                       03-14-00613-CV
                                                                                               4110024
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   2/11/2015 2:04:14 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                 NO. 03-14-00613-CV

                                   IN THE                              FILED IN
                           THIRD COURT OF APPEALS               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                  OF TEXAS
                                                                2/11/2015 2:04:14 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk
                      HARLINGEN FAMILY DENTISTRY,
                                                Appellant,
                                            v.

                               THESTATEOFTEXAS
                                                              Appellees.


          On appeal from the 53rd District Court, Travis County, Texas
                       Cause No. NO. D-1-GN-14-000319



     APPELLANT'S UNOPPOSED MOTION TO VACATE AND DISMISS
                   APPEAL WITH PREJUDICE

Appellant asks the court to vacate and dismiss this appeal with prejudice.

                                A. INTRODUCTION

1.     Appellant is Harlingen Family Dentistry; appellee is the State of Texas.

2.     Appellant perfected the appeal on September 23, 2014, when it filed a

notice of appeal.

                       B. ARGUMENT & AUTHORITIES

3.     The court has the authority under Texas Rule of Appellant Procedure

42.1(a) to grant this motion to dismiss.

4.     Since the filing of the appeal by Harlingen Family Dentistry (hereinafter

 Appellant Harlingen Family Dentistry's Motion to Dismiss
 Page 1 of4
"HFD"), the State of Texas brought separate claims against several dentists

including HFD; that new case is styled State v. Nazari, et al., Cause No. D-1-GN-

14-005380 (hereinafter "5380").

5.    Subsequently, the State of Texas and HFD have entered into an agreement

to dismiss this appeal. (See Attached Exhibit A -February 9, 20 15 Rule 11

Agreement). The parties have agreed that the issues in this appeal will likely be

duplicative of the issues to be considered in 53 80, so this appeal can be vacated.

6.    Appellant asks the Court to vacate this appeal and dismiss it with prejudice.

                            CONCLUSION AND PRAYER

7.    For these reasons, the Appellant respectfully requests that court vacate and

dismiss this appeal with prejudice.

                                         Respectfully Submitted,




 Appellant Harlingen Family Dentistry's Motion to Dismiss
 Page 2 of4
                        CERTIFICATE OF CONFERENCE

      I communicated by e-mail on February 9, 2015 with opposing counsel,

Raymond Winter (for the State of Texas) and the attached Rule 11 agreement with

the State indicates that the State does not oppose this motion.




 Appellant Harlingen Family Dentistry's Motion to Dismiss
 Page 3 of4
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on February 10, 2015 to the following:


Counsel {or State o(Texas:
Raymond Winter
Office of the Attorney General
P.O. Box 12458
Austin, TX 78711-2548
raymond. winter@texasattomeygeneral.gov


Counsel {or ACS State Healthcare,LLC:
Eric J.R. Nichols
Christopher R. Cowan
Beck Redden, LLP
515 Congress Avenue, Suite 1750
Austin, Texas, 78701
enichols@beckredden.com
ccowan@beckredden.com




 Appellant Harlingen Family Dentistry's Motion to Dismiss
 Page 4 of4
      EXHIBIT A



February 9, 2015 Rule 11
                                                                                           2/9/2015 2:50:01 PM
                                                                                                                     Velva L. Price
                                                                                                                    District Clerk
Jennifer S. Riggs                                                                                       Franklin    TravisHopkins County
( 'ertified in Admini.•lralive l.aw                     RlGGS&RAY                                              D-1-GN-14-000319
                                                                                                        Cert{fied In Admilli.flrati••c l.aw
Texa• Board rif /.ega/ Specialrzarwn                 A PROFESSIONAL CORPORATION                         Te.ta.• Board rif !.ega/ Specia/i::nlimr
jriggst4lr-alaw.com                                   ATTORNEYS AND COUNSELORS                                fbopkins!ii)r-alaw.com

                                                         700 LAVACA, SUITE 910
Jason Ray                                                 AUSTIN, TEXAS 78701
Certified m Administrative l.aw                         511 457-9806 TELEPHONE
Texa.• Board of /.ega/ Specialization                   511 457-9066 FACSIMILE
jray@r-alaw.com




                                                           February 9, 2015


              Raymond Winter                                           via e-mail to:
              Chief, Civil Medicaid Fraud Division                     raymond.winter(w.texasattornevgeneral.gov
              Assistant Attorney General
              Office ofthe Attorney General
              P.O. Box 12548
              Austin, Texas 78711-2548


              Re:          Cause No. D-1-GN-000319; Harlingen Family Dentistry, P.C. and Dr. Juan Villarreal,
                           D.D.S. v. ACS State Healthcare, LLC, in the 53rd Judicial District, Travis County, Texas
                           and
                           Cause No. D-1-GN-000321; M&M Orthodontics, PA, Dr. Scott Malone, DDS and Dr.
                           Diana Malone, DDS, v ACS State Healthcare, LLC, in the 1261h Judicial District, Travis
                           County, Texas.


              Dear Ray:

              The Harlingen Family Dentistry plaintiffs brought claims against the State of Texas in Cause No.
              D-1-GN-14-000319 (hereinafter "319"). The M&M Orthodontics plaintiffs brought claims
              against the State of Texas in Cause No. D-1-GN-14-000321 (hereinafter "321"). The District
              Court signed an order granting the State's Plea to the Jurisdiction in 319 and 321 on September
              18, 2014. The plaintiffs in 319 and 321 appealed the Order Granting the State's Plea to the
              Jurisdiction and that appeal is pending. The State subsequently brought separate claims against
              several dentists and, inter alia, the plaintiffs in 319 and 321; that new case is styled State v.
              Nazari, et al., Cause No. D-1-GN-14-005380 (hereinafter "5380").

              By this agreement, the plaintiffs in 319 and 321 agree to dismiss with prejudice the appeal of the
              Order Granting the State's Plea to the Jurisdiction. The parties agree that the plaintiffs are not
              required to dismiss any claims against Xerox in 319 and 321. In exchange, the State agrees and
              stipulates that the plaintiffs in 319 and 321 do not waive and by their dismissal of the appeal of
              the Order Granting the State's Plea to the Jurisdiction do not settle, any causes of action the
              plaintiffs in 319 and 321 may have against third parties, including Xerox. The State agrees that
              the dismissal of the appeal of the Order Granting the State's Plea to the Jurisdiction in 319 and
              321 will not act to prevent the assertion or appeal of any claims or defenses that may be raised in
              5380.
Raymond Winter
February 9, 2015
Page 2 of2

If the State agrees, please sign this and return it to me. I will consider it a Rule 11 agreement, and
each side can proceed with our respective arguments in the 5380 case, which should make for a
smaller, cleaner appellate record.

                                             Sincerely,




                                             ..

Ray nd Winter
on behalf of the State of Texas
in Cause Nos. D-1-GN-14-000319,
D-1-GN-14-000321, and D-1-GN-14-005380